UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): March 31, 2014 hopTo Inc. (Exact Name of Registrant as Specified in Charter) Delaware 0-21683 13-3899021 (State or Other Jurisdiction of Incorporation) Commission File Number (IRS Employer Identification No.) 1919 S. Bascom Avenue, Suite 600 Campbell, CA (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code: (800) 472-7466 1901 S. Bascom Avenue, Suite 660, Campbell, CA 95008 (Former Address} Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition . On March 31, 2014, we issued a press release announcing our financial results for theyear ended December 31, 2013. A copy of the press release is being furnished as Exhibit 99.1 to this report and incorporated herein by reference. The information contained in this report on Form 8-K, including the Exhibit, shall not be deemed “filed” with the Securities and Exchange Commission nor incorporated by reference in any registration statement filed by HopTo Inc. under the Securities Act of 1933, as amended. Item 9.01Financial Statements and Exhibits (d) Exhibits Press Release issued by the Registrant on March 31, 2014. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. hopTo Inc. Dated: March 31, 2014 By: /s/ Robert Dixon Robert Dixon Vice President of Finance, Secretary
